Citation Nr: 0208738	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  97-14 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for incomplete 
paralysis of the right arm, currently evaluated as 70 percent 
disabling.  

2.  Entitlement to an increased rating for impairment of the 
urinary sphincter, currently evaluated as 40 percent 
disabling.  

3.  Entitlement to an increased rating for impairment of the 
bowel sphincter, currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased rating for incomplete 
paralysis of the left arm, currently evaluated as 30 percent 
disabling.  

5.  Entitlement to an increased rating for nystagmus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from April 1979 to April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The veteran was scheduled for a personal hearing before a 
Member of the Board at the RO, but canceled prior to the 
hearing.  A personal hearing was conducted before a hearing 
officer at the RO in July 1999.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.  

2.  The evidence shows that the veteran has severe incomplete 
paralysis of his right (major) arm.  

3.  The manifestations of the veteran's urinary sphincter 
disability are equivalent to having to wear absorbent 
materials which must be changed more than 4 times per day.  

4.  The evidence shows that the veteran's rectal sphincter 
disability results in occasional involuntary bowel movements, 
although he does not wear a pad.  

5.  The evidence shows that the veteran has moderate 
incomplete paralysis of his left arm.  

6.  The veteran has mild endpoint nystagmus.  


CONCLUSIONS OF LAW

1.  Incomplete paralysis of the right arm is not more than 
70 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, and 
4.124a, Code 8513 (2001).  

2.  Impairment of the urinary sphincter is 60 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.115a, and 
4.115b, Code 7512 (2001).  

3.  Impairment of the bowel sphincter is not more than 
30 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, 
Code 7332 (2001).  

4.  Incomplete paralysis of the left arm is not more than 
30 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, 
Code 8513 (2001).  

5.  Nystagmus is not more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.84a, Code 6016 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
December 1996 rating decision, February 1997 statement of the 
case, and supplemental statements of the case dated through 
April 2001, the veteran and his representative were apprised 
of the applicable law and regulations and given notice as to 
the evidence needed to substantiate his claims.  In addition, 
by letter dated in May 2001, the RO explained the provisions 
of the VCAA, gave additional notice of the evidence needed to 
substantiate the claims on appeal, and asked the veteran to 
submit or authorize the RO to obtain additional relevant 
evidence.  The RO did not receive any response identifying 
further VA or non-VA evidence pertinent to the appeal.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  Pursuant 
to the VCAA, VA's duty to provide a medical examination or 
obtain a medical opinion is triggered only when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 66 
Fed. Reg. at 45,631 (to be codified as amended at 38 C.F.R. § 
3.159(c)(4)).  A medical examination or opinion is necessary 
to make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Id.  As discussed in detail below, the Board finds 
that the evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
her appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Arm disabilities 

Complete paralysis of all upper extremity radicular groups 
warrants a 90 percent rating for the major extremity and an 
80 percent evaluation for the minor extremity.  A 70 percent 
rating is warranted for severe incomplete paralysis of the 
major extremity and 60 percent for the minor extremity.  For 
moderate incomplete paralysis, 40 percent evaluation is 
appropriate for the major extremity, with 30 percent for the 
minor extremity.  A 20 percent rating is to be assigned for 
mild incomplete paralysis of either extremity.  Code 8513.  

VA records show progressive, significant weakness and 
spasticity of the right arm in recent years.  A VA examiner 
in August 1996 noted some give-away weakness in the veteran's 
upper extremities, with 4/5 strength in the right upper arm.  
Reflexes were recorded as normal.  

An examiner in May 1998 noted that there was weakness 
throughout the right arm and that grip strength was only 2 
kilograms in the right hand, whereas the grip strength in the 
left hand was 45 kilograms.  Left arm strength was 4-/5; the 
examiner described the left arm as being only mildly 
impaired.  Reflexes were 3+ and symmetrical in the upper 
extremities.  The sensory examination was essentially normal.  
There was poor coordination in the right arm due to weakness 
and spasticity.  According to the veteran, his right arm 
symptoms had markedly increased over the previous two years.  

The veteran testified at a personal hearing in July 1999.  
The only description he provided of the impairment that his 
multiple sclerosis caused his upper extremities was that he 
had difficulty operating his inhaler because of the weakness 
and that he was unable to use his hands for any type of fine 
motor skills.  

An examiner in September 1999 described some give way 
weakness in the left arm, with overall strength of 3/5.  At 
the time of a June 21, 2000, VA outpatient visit, the 
examiner noted that the veteran had lost use of his hands and 
shoulders because of muscle damage and atrophy due to his 
multiple sclerosis.  

The same examiner who had examiner the veteran in May 1998 
noted in January 2001 that the veteran's right arm weakness 
had progressed to the point where he could use it only for 
short periods of time.  The veteran indicated that his left 
arm was still relatively strong, but that he had had 
progressive weakness in his left hand.  He could write only 
about one page before his right hand became too fatigued to 
write.  On examination, proximal right arm strength was 3/5 
and distal strength was 2/5; grip strength was only 1kg.  
Proximal strength in the left arm was noted to be 4/5, with 
distal strength of 4-/5.  Left hand grip strength, however, 
was recorded as 5kg and was noted to be "quite weak."  The 
examiner commented that the veteran was considerably weaker 
in all extremities than when he last saw him, with very 
limited use of the right arm and for only short periods of 
time.  He stated that the veteran still had some minimal use 
of his right arm and moderate use of his left arm.  

Right arm

A 70 percent rating has been in effect since July 1996 for 
the veteran's right arm disability.  That rating contemplates 
severe incomplete paralysis of the major extremity and is the 
highest rating available on that basis.  A higher schedular 
rating (90 percent) may be assigned only for complete 
paralysis of the major extremity.  While the medical evidence 
clearly shows that the veteran's right arm weakness has 
significantly increased in recent years, even since the 
70 percent rating was assigned, that evidence also clearly 
shows that he still retains some use of his right arm.  The 
arm is not completely paralyzed.  Accordingly, a higher 
evaluation for the right arm disability is not warranted 
under the rating schedule.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
his right arm disability.  The 70 percent rating currently in 
effect recognizes severe impairment due to the disability.  
Moreover, there simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating 
for his right arm disability.  

Left arm

VA records show that in 1996 and 1998, the impairment of the 
veteran's left arm was clearly no more than mild.  Thus, the 
10 percent evaluation that was in effect for the left arm 
disability at that time was appropriate; no higher rating was 
warranted.  

However, an outpatient examiner noted at the time of a June 
21, 2000, clinic visit that the veteran had lost the use of 
his shoulders and hands.  The outpatient report does not 
contain any objective examination findings.  On examination 
in January 2001, though, the clinical findings did show 
progression of the weakness in the veteran's left arm and 
hand.  The examiner at that time-the same examiner who had 
seen the veteran in May 1998-indicated that the veteran 
retained moderate use of his left arm.  

The Board finds that the evidence demonstrates not more than 
mild incomplete paralysis of the veteran's left, minor, arm 
prior to June 21, 2000.  Such findings warrant a 10 percent 
evaluation under the criteria of Code 8513.  The Board also 
finds that the evidence shows that the impairment due to the 
veteran's left arm disability was first shown as being 
productive of moderate impairment on June 21, 2000.  Thus, a 
30 percent rating, and no higher, is warranted, effective 
June 21, 2000.  Inasmuch as those ratings have already been 
assigned by the RO, no higher ratings may be assigned.  

While it is clear that the numerous manifestations of the 
veteran's multiple sclerosis have had a profound effect on 
his earning capacity, the evidence does not reflect any 
unusual or exceptional circumstances concerning his left arm 
disability that would take his case outside the norm so as to 
render application of the rating criteria inadequate, as 
would warrant an extraschedular rating.  

Urinary sphincter

The rating schedule does not specifically provide criteria 
for rating disabilities of the urinary sphincter.  In such 
situations, it is permissible to evaluate the veteran's 
service-connected disorder under the provisions of the 
schedule which pertain to a closely-related disease or injury 
which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. 
§ 4.20.  We conclude that the veteran's impairment of the 
urinary sphincter is most closely analogous to cystitis, as 
both result in impairment of voiding.  

Chronic cystitis is to be rated as voiding dysfunction.  Code 
7512.  

Voiding dysfunction is to be evaluated as follows, rating the 
particular condition as urine leakage, frequency, or 
obstructed voiding:

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence, requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 
60 percent evaluation.  If the disability requires the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, a 40 percent rating is to be assigned.  A 
20 percent evaluation is appropriate when the disability 
requires the wearing of absorbent materials which must be 
changed less than 2 times per day.  38 C.F.R. § 4.115a.  

The medical evidence, consisting of VA outpatient records and 
reports of VA examinations in August 1996, May 1998, and 
September 1999, indicate that the veteran has occasional 
urinary incontinence, despite a regimen of frequent trips to 
the bathroom (i.e., at least hourly) to empty his bladder.  
He prefers not to use protective clothing, so has some 
leakage through his clothing approximately 4 times a week.  
The record does not reflect any other urinary symptoms or 
manifestations.  

The Board notes that the evidence does not reflect instances 
of urinary leakage through the veteran's clothing more often 
than once a day.  However, the Board also notes that the 
veteran has stated that, if he does not adhere to a strict 
regimen of bathroom visits at least hourly to keep his 
bladder empty, he would indeed have very frequent episodes of 
leakage.  

The Board believes that the veteran's adherence to a 
required, strict regimen of hourly bathroom visits reflects a 
degree of impairment that is equivalent to having to wear 
absorbent materials which must be changed more than 4 times 
per day.  Accordingly, a 60 percent rating for his urinary 
sphincter disability is warranted.  While that evaluation is 
the maximum rating provided for the disability by the rating 
schedule, the evidence does not reflect any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm, as would warrant an extraschedular rating.  

Bowel sphincter

When there is complete loss of sphincter control of the 
rectum and anus, a 100 percent rating is assigned.  Extensive 
leakage and fairly frequent involuntary bowel movements 
warrants a 60 percent evaluation.  A 30 percent rating is 
appropriate for occasional involuntary bowel movements, 
necessitating wearing of a pad.  For constant slight, or 
occasional moderate leakage, a 10 percent evaluation is to be 
assigned.  Healed or slight impairment, without leakage 
warrants a 0 percent rating.  Code 7332.  

VA examination reports dated in August 1996 and April 1998 
indicate that the veteran has learned that, by strictly 
regulating his eating habits, he can, to a very great extent, 
time his bowel movements to occur between 8 and 9 o'clock in 
the morning, for the most part avoiding accidents during the 
day due to fecal incontinence.  The veteran has stated, 
however, that he still occasionally has such accidents, 
despite his best efforts to control them, because, when the 
urge to defecate strikes, he can control his bowels for only 
a few minutes unless a bathroom is immediately at hand.  The 
VA examiner in August 1996 noted that, although the veteran's 
resting rectal tone was normal, he was unable to increase his 
rectal tone by a voluntary squeeze, supporting his statements 
regarding his inability to control the urge to defecate.  

The testimony at the veteran's personal hearing in July 1999 
addressed aspects of his multiple sclerosis other than his 
bowel problems.  

There is no evidence in this case that the veteran has 
extensive fecal leakage or fairly frequent involuntary bowel 
movements as might warrant a 60 percent evaluation.  Although 
he does not wear a protective pad, the veteran himself has 
learned how to control the frequency of involuntary bowel 
movements, so as to minimize their occurrence when a bathroom 
is not immediately available.  The Board believes that such 
manifestations of the veteran's bowel impairment are 
consistent with not more than occasional involuntary bowel 
movements, commensurate with the currently assigned 30 
percent evaluation.  Therefore, an increased schedular rating 
is not warranted.  

Further, there is no evidence that the veteran has recently 
been hospitalized for treatment of his bowel disability.  
Neither does the record reflect marked interference with 
employment due to the disability.  He has submitted no 
evidence of excessive time off from work due to the 
disability.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b).  

Nystagmus 

The regulations provide for a 10 percent rating for central 
nystagmus.  Code 6016.  

It should be noted that, during the course of the veteran's 
appeal, service connection was established for optic neuritis 
due to his multiple sclerosis.  That disability is rated on 
the basis of decreased visual acuity.  Evaluating the 
veteran's nystagmus on that basis as well would constitute 
impermissible pyramiding.  38 C.F.R. § 4.14 (2001).  

Diagnostic Code 6016 does not provide any specific criteria 
for evaluating central nystagmus, other than its mere 
presence.  Most of the reports of eye examinations for the 
veteran in recent years are completely silent regarding even 
the presence of nystagmus, let alone the degree of impairment 
due to the disability.  The examiner in September 1999, 
however, did note that the veteran had endpoint nystagmus in 
both eyes which he characterized as mild.  Whether or not 
"endpoint nystagmus" is the same as "central nystagmus," 
as contemplated by the rating schedule, the current 10 
percent rating for the disability has been in effect since 
April 1980 and so is protected.  38 C.F.R. § 3.951(b) (2001).  

The record is clear that the veteran's visual complaints in 
recent years have concerned only his visual acuity.  He has 
expressed no complaints regarding his nystagmus, including at 
his personal hearing.  Importantly, the recent VA examiner 
characterized the veteran's nystagmus as mild.  

Inasmuch as the rating schedule does not provide for a rating 
greater than 10 percent for nystagmus, no higher schedular 
rating may be assigned.  Moreover, there is no evidence 
whatsoever of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b).  

Therefore, an increased rating for nystagmus is not 
warranted.  


ORDER

An increased rating for incomplete paralysis of the right 
arm, currently evaluated as 70 percent disabling, is denied.  

An increased rating to 60 percent disabling for impairment of 
the urinary sphincter is granted, subject to the law and 
regulations regarding the payment of monetary benefits.  

An increased rating for impairment of the bowel sphincter, 
currently evaluated as 30 percent disabling, is denied.  

An increased rating for incomplete paralysis of the left arm, 
currently evaluated as 30 percent disabling, is denied.  

An increased rating for nystagmus, currently evaluated as 
10 percent disabling, is denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

